           Case 8:19-cv-03474-GJH Document 1-4 Filed 12/05/19 Page 1 of 2




      IN THE CIRCUIT COURT OF MARYLAND FOR PRINCE GEORGE'S COUNTY


LISA WEATHERSBY-BELL                                  )
1766 Kilbourne Ave NW
Washington, DC 20010
                                                      ) CAL no.      l9 _.34lCD
                                                      )
                                                      )
       Plaintiff,
                                                      )
                                                      )
vs.
                                                      )                                           ,.__,
                                                                                       ""O
                                                      )                                :;o        e:;:)

WASHING TON METROPOLIT AN AREA                                                                    ,.c;,


TRANSIT AUTHORITY
                                                      )                                G')
                                                                                       rn         o
                                                                                                  ,:--,
                                                                                                          Qn
                                                                                                          '"'I-

600 5th Street, N.W.
                                                      )                                o          --1
                                                                                                          __
                                                                                                          (") (t)
                                                                                                          e: ,::-
                                                                                                             '"'I
                                                      )                                           N
                                                                                       CJ         N       ,-+
Washington, DC 20001                                                                   o
                                                      )                                                   n2-
                                                      )                                3::        =i      or+
                                                                                                          e =r
       Defendant.                                                                      o                  ;¡œ
                                                      )                                           y,/
                                                                                        =lj::
                                                                                       ~          .e
                                                                                        .¡::i,.   (X)




                                    COMPLAINT IN TORT
                                    (Motor Vehicle Collision)

       COMES NOW plaintiff, Lisa Weathersby-Bell, by and through counsel, David Errol

Tompkins, Esq., and the Law Offices of Lewis & Tompkins, P.C., and sues the Defendant,

Washington Metropolitan Area Transit Authority, (WMA TA), for her cause of action states as

follows:

l.     On 1/3/2019 at approximately 8:30 AM, Plaintiff, Lisa Weathersby-Bell was involved in

       an automobile collision with Defendant, WMA TA, on 11th St. NW in Washington, DC.

2.     Defendant rear-ended the Plaintiff while she was at a traffic light.

3.     Defendant driver was employed by WMATA at the time of the collision and was

       operating a WMA TA vehicle at the time of the collision.

4.     Defendant was negligent in failing to pay full time and attention, failing to operate her

       vehicle in order to avoid a collision, and generally failing to operate her vehicle with due
          Case 8:19-cv-03474-GJH Document 1-4 Filed 12/05/19 Page 2 of 2



        care under the circumstances.

5.      As a direct and proximate result of the collision, Plaintiff was injured and incurred

        approximately $20,100.00 in reasonable and necessary medical expenses, property

        damages, loss of use of an automobile, lost wages and seeks compensation for the

        medical bills, lost wages, property damages, loss of use, as well as pain, suffering,

        emotional upset, and inconvenience.

         WHEREFORE, the premises considered, Plaintiff, Lisa Weathersby-Bell brings this

action and demands Judgment against Defendant \VMATA in a sum in excess of $75,000.00 plus

the costs of this action.




                                              David Errol Tompkins, Esq. #9706250479
                                              4720 Montgomery Lane #330
                                              Bethesda, MD 20814
                                              202-296-0666
                                              Attorney for Plaintiff

         CERTIFICATE OF ADMISSION TO PRACTICE LAW IN MARYLAND

       I HEREBY CERTIFY that I am a member in good standing of the Maryland State Bar,
and that my office address and telephone number are 4720 Montgomery Lane #330, Bethesda
MD 20184 (202) 296-0666.




                               David Errol Tompkins, Esquire
